Fourth Court of Appeals
                                        San Antonio, Texas
                                    MEMORANDUM OPINION
                                            No. 04-14-00634-CR

                                            Steven VELASCO,
                                                 Appellant

                                                    v.
                                                   The
                                           The STATE of Texas,
                                                 Appellee

                         From the 227th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR4702
                              Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:            Catherine Stone, Chief Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice 1

Delivered and Filed: December 23, 2014

DISMISSED FOR LACK OF JURISDICTION

           Appellant Steven Velasco is seeking to appeal from the trial court’s order modifying the

conditions of his probation. An order modifying the conditions of probation is not appealable at

the time of the modification. A defendant may appeal the judgment placing him on probation.

TEX. CODE CRIM. PROC. ANN. art. 42.12(23)(b) (West Supp. 2014). A defendant may also appeal

an order revoking his probation. Id. Those are the two opportunities permitting an appeal in a

case involving probation. Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).


1
    Not participating.
                                                                                      04-14-00634-CR


       On September 30, 2014, this court ordered Velasco to show cause in writing no later than

October 30, 2014, why this appeal should not be dismissed for want of jurisdiction. Velasco did

not respond to our order. Accordingly, because this court lacks jurisdiction to consider an appeal

of an order modifying the conditions of probation, this appeal is dismissed for lack of jurisdiction.

Id.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-